Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THIRD QUARTER ENDING SEPTEMBER 30, 2009 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations: Third Quarter 2009 November 10, 2009 Introduction The Management's Discussion and Analysis (“MD&A”) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the third quarters ended September 30, 2009, and 2008, should be read in conjunction with the unaudited consolidated financial statements for the three and nine months ended September 30, 2009 and 2008 and the related notes contained therein, which have been prepared in accordance with Canadian generally accepted accounting principles (GAAP).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2008, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 1 Under “Recent Highlights and Significant Events“ wediscuss the events that have occurred since our MD&A dated August 11, 2009 that had a significant influence on the Company’s financial statements or that may be significant in the future. Page 3 2 The “Operating Results” section provides an analysis of Pan American’s Metal Production and Cash and Total Costs per Ounce of Silverfor the third quarter of 2009, on a consolidated basis and for each operation under Operations Review. Page 4 3 The “Financial Results” section presents Pan American’s financial performance during the third quarter and first nine months of 2009. Page 10 4 The “Liquidity and Capital Resources” section reviews our cash flow over the past quarter, describes our current liquidity and financial position. Page 13 5 In the “Outlook” section, we update our Production Forecasts for 2009 and discuss some of the Risks and Uncertainties facing our business. Page 15 6 The “Accounting Policies and Internal Controls” section identifies new accounting policies and our plans for the adoption of IFRS. Page 17 Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining, and reclamation. The Company owns and operates seven silver mines and a stockpile operation in Peru, Mexico, Argentina, and Bolivia and is the second-largest primary silver producer in the world.Pan American has grown its silver production for 13 consecutive years and today employs almost 6,400 employees and contractors world-wide. 2 Recent Highlights and Significant Events New Quarterly Production and Sales Records: The highlight of the Company’s third quarter 2009 (“Q3 2009”) was establishing new quarterly production records for silver at 6.4 million ounces and for gold at 28 thousand ounces.The new silver production record was primarily a result of a smooth ramp-up at the recently completed San Vicente mine expansion in Bolivia, which produced 0.9 million ounces in the quarter.Excellent gold recoveries at the new Manantial Espejo mine in Argentina, which produced over 20 thousand ounces of gold in the quarter, was the main reason for the new gold production record.These record production levels and improvements in the price environment for all the metals that the Company produces resulted in new company record for quarterly sales of $118.6 million. The Aquiline Transaction: On
